United States Court of Appeals
              for the district of columbia circuit
                                

No. 96-7242                                  September Term, 1997
                                                    91cv03332

Valerie Thomas, et al.,
                    Appellees/Cross-Appellants
     v.
National Football League Players Association,
                    Appellant/Cross-Appellee
                              

Consolidated with 96-7243

     Before:   Edwards, Chief Judge, Ginsburg, Circuit Judge and Buckley, Senior
               Circuit Judge.


                            O R D E R
     Upon consideration of appellees/cross-appellants' petition for rehearing filed
January 20, 1998, and appellant/cross-appellee's response thereto filed on January 30,
1998, it is

     Ordered that the petition to vacate the section of the opinion relating to costs is
granted.  Because the District Court did not issue a final order on the apportionment of
costs before the Notice of Appeal was filed, the issue of costs was not properly before the
court.  It is therefore,

     Further Ordered that the following language of the opinion of this Court shall
be vacated:

          Slip op. p.3
          The words, "In a subsequent order, the District Court refused the NFLPA's
          request for costs, declaring Thomas the prevailing party.  Thomas, et al. v.
          National Football League Players Ass'n, No.91-3332 (D.D.C. Nov. 26, 1996),
          reprinted in J.A. 326."

          Slip op. p.3
          The words, "remand the District Court's complete denial of the NFLPA's
          request for costs and"

                                             United States Court of Appeals
              for the district of columbia circuit
                                

No. 96-7242                                  September Term, 1997
                                                    91cv03332

                              Page 2

          Slip op. p.3
          The words, "apportioned costs in line with the final disposition of the case;
          the trial court should also"

          Slip op. p.6
          The words, "The District Court declined to award costs to the NFLPA,
          determining that Thomas was the prevailing party."
          
          Slip op. pp.16-17
          Section II.F. "Costs"

          Slip op. p.17 
          The words,  "apportionment of costs,"


FOR THE COURT:
Mark J. Langer, Clerk




Filed on February 25, 1998